Citation Nr: 9922468	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  96-52 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of death pension benefits 
in the amount of $2,956.00.   


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran's unverified period of service is April 1943 to 
October 1943.  He died on May [redacted], 1982.  The appellant 
is the widow of the veteran.    

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 decision of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional 
Office's Committee on Waivers and Compromises (RO).  In July 
1995, the appellant requested a waiver of the recovery of the 
overpayment of death pension benefits.  An August 1995 
Decision on Waiver of Indebtedness by the RO denied the 
appellant's request.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The RO has determined that the appellant was overpaid 
death pension benefits in the amount of $2,956.00.    

3.  The appellant was notified by the VA, at the time of her 
original award letter in March 1993, that death pension 
benefits was an income-based program, that she should notify 
the VA immediately of any changes in her income or if she 
received any income from a source not currently reported, and 
that failure to inform the VA promptly of income changes may 
result in the creation of an overpayment in her account.  

4.  The appellant was at fault in the creation of the 
overpayment of death pension benefits, in that she did not 
timely and accurately inform the VA of the changes in her 
income; however, she made good faith efforts to report to the 
VA the changes in her income and it would not be inequitable 
to waive a portion of the indebtedness in the amount of 
$1,478.00.   

5.  The VA was not at fault in the creation of this 
overpayment of death pension benefits.  

6.  The failure of the Government to insist upon its right to 
repayment of the remaining overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as she 
accepted benefits to which she was not entitled, based on her 
income.

7.  The appellant's income, with consideration of the costs 
of life's basic necessities, is sufficient to permit 
repayment of the remaining portion of the overpayment 
indebtedness without resulting in excessive financial 
difficulty, and the collection of the remaining portion of 
the overpayment indebtedness would not defeat the purpose of 
the pension benefit program, or otherwise be inequitable.


CONCLUSION OF LAW

1.  A partial waiver of the overpayment indebtedness in the 
amount of $ 1,478.00, plus accrued interest, is consistent 
with the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107(a), 5302 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 1.965(a) (1998).

2.  Recovery of the remaining portion of the overpayment of 
death pension benefits, in the amount of $1,478.00, would not 
be against equity and good conscience. 38 U.S.C.A. §§ 5107, 
5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is found that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, she has presented a claim which is not inherently 
implausible.  Further, after examining the record, the Board 
is satisfied that all relevant facts have been properly 
developed and that the evidence of record is sufficient to 
render a fair and equitable determination of the matter at 
hand.

Factual Background

The documentary evidence before the Board supports the 
following factual summary:

The veteran died in May 1982.  The appellant filed her 
initial claim for death pension benefits in January 1993, 
indicating that she had no income from any source other than 
a pending unemployment compensation claim.    

In March 1993, the appellant was awarded death pension 
benefits in the amount of $425.00 a month.  The award was 
based upon the reported annual countable income of $0 from 
February 1, 1993.  The VA informed the appellant that the 
rate of the VA pension was directly related to her income and 
her family's income and that adjustments to her payments must 
be made whenever her family income changed.  The VA notified 
the appellant that she must notify the VA immediately if she 
or her family received any income from a source other than 
that was reported by the appellant to the VA.  The appellant 
was informed that failure to inform the VA promptly may 
result in the creation of an overpayment in her account.  

On April 8, 1993, the appellant informed the VA that she had 
started working.  Her income was going to be $1,900.00 per 
month.  She indicated that she was going to receive her 
initial check on April 16, 1993.  

In May 1993, the VA informed the appellant that her death 
pension benefits were suspended effective May 1, 1993 because 
of her reported employment income.  The VA indicated that the 
new income caused her countable income for VA purposes to 
exceed the maximum annual income for a surviving spouse.  The 
VA proposed to terminate the appellant's benefits effective 
May 1, 1993.   

In July 1993, the appellant filed a claim for death pension 
benefits.  She indicated that she was no longer working as of 
June 30, 1993.  She stated that her Social Security benefits 
would start on August 3, 1993.  The appellant indicated that 
she went back to work on April 1, 1993 and her last date of 
employment was June 30, 1993. 

An Improved Pension Eligibility Verification Report 
(Surviving Spouse with no children), hereinafter EVR, dated 
in July 1993, indicates that the appellant reported that she 
would receive $354.00 a month in Social Security benefits 
effective August 3, 1993.  The appellant also reported that 
her wages from July 1, 1993 to July 1, 1994 were zero.  

In August 1993, the appellant submitted a pay stub which 
showed that her taxable gross income for the year of 1993 as 
of June 30, 1993 was $9,164.66.  

In August 1993, the VA informed the appellant that they 
changed her death pension award because of her reported wages 
of $2,400.00 for the months of May and June and her receipt 
of Social Security benefits of $354.00 effective September 1, 
1993.  

In an August 16, 1993 letter, the VA informed the appellant 
that her pension award was amended and the adjustment 
resulted in an overpayment of benefits.  The VA informed the 
appellant that the monthly award of pension benefits were 
reduced to $225.00 effective May 1, 1993 based upon the 
appellant's reported countable income in the amount of 
$2,400.00.  The monthly pension award was reduced to zero 
effective September 1, 1993 based upon the reported countable 
income in the amount of $6,648.00.  The appellant was awarded 
monthly pension benefits in the amount of $71.00 effective 
May 1, 1994, based upon the reported countable income in the 
amount of $4,248.00.  The VA stated that they would notify 
the appellant shortly of the exact amount of the overpayment 
and would provide her with information about the repayment.  
 
In August 1993, the appellant informed the VA that she had 
been laid off in December 1992 and she received $210.00 a 
week in compensation benefits.   

In a February 1994 EVR, the appellant reported that she 
received $770.00 per month in retirement income and $354.00 
per month in Social Security benefits.  She stated that from 
February 1993 to January 1994, she received $5,280.00 in 
employment income.  

In April 1995, the VA informed the appellant that her death 
pension benefits were suspended due to conflicting evidence 
of the appellant's income.  The VA proposed to suspend the 
death pension benefits effective February 1, 1993, unless 
evidence was submitted within 60 days.  

In April 1995, the appellant stated that she began receiving 
$770.00 a month in retirement benefits starting in October 
1993; she currently received $893.46 a month.  

In a June 1995 letter, the VA informed the appellant that 
they terminated her pension benefits because they received 
evidence showing that in 1993, she earned $9,879.72, and this 
exceeded the maximum annual income rate.  The VA stated that 
if the adjustment resulted in an overpayment of the benefits 
that were paid to the appellant, the VA would notify the 
appellant shortly about the amount of the overpayment.  

In July 1995, the appellant requested a waiver of overpayment 
of the death pension benefit in the amount of $2,956.00.  She 
indicated that repayment of the overpayment would create 
severe financial hardship.  

In a July 1995 Financial Status Report (VA Form 20-5655), the 
appellant stated that she was not married and had no 
dependents.  She reported that her monthly net income was 
$1,303.00, which consisted of $374.00 in Social Security 
benefits and $929.30 in retirement benefits.  Her total 
monthly expenses were $1,521.60.  The monthly expenses 
included $405.00 for rent; $300.00 for food; $110.00 for 
heat, telephone, and electric; $46.10 for Medicare premium; 
$11.00 for renters insurance; $10.50 for life insurance; 
$25.00 for Laundromat; $50.00 for clothing; $100.00 for 
beautician; $50.00 for transportation; $50.00 for cigarettes; 
$25.00 for cleaners; and $350.00 for installment contacts and 
other debt.  Her installment contracts and other debt totaled 
$3,040.00.  The appellant reported having $0 cash in the bank 
and $0 cash on hand.  She had no assets.   

In an August 1995 Decision on Waiver of Indebtedness, the RO 
found no indication of fraud, misrepresentation, or bad faith 
in the creation of the debt.  In applying the standard of 
equity and good conscience, the RO found the appellant to 
have a large degree of fault in the creation of the 
indebtedness by not timely reporting her employment and 
receipt of additional income.  There was no evidence to 
indicate that the appellant was unaware of her 
responsibilities to receive this benefit.  Therefore, she 
should have known to report her employment immediately as it 
would directly affect her benefits.  Review of her financial 
status report shows that the appellant's expenses exceeded 
her income by $200.00 per month.  Review of the record 
further reveals that the appellant has several consumer 
accounts that will be paid in full within the next year.  The 
law requires the RO to look at the appellant's current 
financial situation and her future situation as well.  
Therefore, the RO concluded that it would not be against 
equity and good conscience to enforce collection for this 
debt, and the request for the waiver was denied.   

In a September 1995 notice of disagreement, the appellant 
stated that when she applied for the pension benefits, she 
disclosed all her financial information that the VA 
requested.  She indicated, in essence, that after she was 
awarded the pension benefits, and after her position was 
terminated, she was offered an employment position that 
lasted from April 1, 1993 to June 30, 1993.  She indicated 
that she was able to retire under a new retirement program 
that did not exist in December 1992 when she was originally 
laid off.  She stated that repayment of the overpayment 
indebtedness would create monetary difficulty.  

Pertinent Law and Regulations

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 1.963(a), 1.965(b) (1998). 

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the debtor, and, (6) whether the debtor changed positions 
to his detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Analysis

As noted above, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: 
(1) Fraud, (2) misrepresentation, (3) bad faith. 38 U.S.C.A. 
§ 5302.  The Board concurs with the RO's finding, in essence, 
that her actions did not constitute fraud, misrepresentation 
or bad faith.  

Thus, the question before the Board for review is the issue 
of whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965. 

The Board has carefully reviewed the entire record, in light 
of the appellant's contentions and the applicable law and 
regulations.  The Board finds that the appellant was at fault 
in the creation of the overpayment indebtedness.  The 
evidence of record shows that she did not timely and 
accurately inform the VA of her change in income.  The 
evidence shows that she promptly informed the VA when she 
began to work in April 1993.  However, the appellant failed 
to accurately report all of the income she received from 
April 1993 to June 1993 in a timely manner.  The evidence of 
record shows that the appellant did not accurately report to 
the VA the amount of income she received in from April 1993 
to June 1993 until August 1993.  The evidence shows that in 
August 1993, the appellant submitted to the VA a pay stub 
which showed that as of June 30, 1993, she had received 
$9,164.66 in taxable gross income.  The Board points out that 
the pay stub was for the pay period ending June 30, 1993.  
The appellant should have informed the VA at an earlier date 
of the correct amount of income she had received.    

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90- 
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the appellant had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.

The Board points out that the appellant was advised, when she 
was awarded the death pension benefits, that she had to 
inform the VA, immediately, of any change in her income.  
Thus, the Board finds that the appellant had notice of the 
requirement to report any changes in income to the VA.  The 
Board also finds that the appellant was at fault in the 
creation of the overpayment indebtedness, because she did not 
timely and accurately report the changes in income despite 
being informed by the VA that she was required to report such 
changes. 

However, the Board finds that the appellant made good faith 
efforts to report that changes in her income to the VA.  The 
evidence of record shows that in April 1993, she contacted 
the VA and informed them that she was going to start working.  
She reported her monthly income that she was going to 
receive, although the amount of the income was inaccurate.  
In July 1993, she informed that VA that she was no longer 
working and that she was going to start receiving Social 
Security benefits in August 1993.  As noted above, in August 
1993, the appellant submitted a pay stub which showed the 
amount of the taxable income she received in 1993, as of June 
30, 1993.  It is understandable that when she began working 
again in April that she may not have had an accurate gauge of 
the exact amount of her income and that she may have been 
confused by the reporting requirements.  In summary, the 
Board finds that the appellant made a good faith effort to 
report to the VA the changes in her income and it would not 
be inequitable to waive a portion of the indebtedness in the 
amount of $1,478.00.   
  
The Board also finds that the VA was not at fault in the 
creation of the overpayment indebtedness.  The evidence of 
record shows that the VA took the appropriate action to 
reduce and terminate the appellant's award of pension 
benefits once they received information that the appellant's 
income status had changed.  

There has been no showing that the appellant changed her 
position to her detriment in reliance upon VA benefits.  The 
Board has considered whether recovery of the remaining 
portion of the overpayment would defeat the original purpose 
of the benefit, by nullifying the object for which it was 
intended, and whether waiver of recovery of the indebtedness 
would create unjust enrichment.  Pension, as noted above, is 
an income-based program, intended to provide a basic level of 
support for a surviving spouse.  Recovery of those amounts to 
which the appellant was not entitled would not defeat the 
purpose of the benefit.  This would not affect the 
appellant's other sources of income, including Social 
Security benefits.  On the other hand, the failure of the 
Government to insist upon its right to repayment of remaining 
portion of this debt would result in her unjust enrichment at 
the expense of the Government. 

Finally, the Board must analyze whether recovery of the 
remaining portion of the overpayment from the appellant would 
result in undue financial hardship.  The evidence of record 
shows that the appellant's monthly net income was $1,303.00.  
In the most recent financial status report dated in July 
1995, the appellant stated that her monthly expenses totaled 
$1,521.60.  The Board notes that a significant amount of the 
appellant's monthly income went to paying other debt.  She 
reported that she paid $350.00 a month for installment 
contracts and other debt.  The Board emphasizes that the 
appellant is expected to accord a debt to the VA the same 
regard given to any other debt.  With prudent budgeting, it 
is apparent that collection of the remaining portion of the 
overpayment would not deprive the appellant of the basic 
necessities of life.  There is no evidence that she will be 
forced to endure a lack of food, clothing, shelter, or 
medical care as a result of the collection of the remaining 
portion of the debt.  Thus, there is no indication that 
recovery of the remaining portion of the overpayment would 
cause undue hardship.  

Based on the record in this case, the Board finds that a 
partial waiver of the overpayment indebtedness in the amount 
of $1,478.00 would not be against equity and good conscience, 
since the appellant made a good faith effort to report the 
changes in her income to the VA.  

The Board also finds, that under the principles of equity and 
good conscience, taking into consideration all of the 
specifically enumerated elements of 38 C.F.R. § 1.965(a), it 
would not be unfair to recover the remaining portion of the 
overpayment indebtedness in the amount of $2,956.00.  The 
Board finds that the appellant was at fault in the creation 
of the overpayment indebtedness and the VA was not at fault.  
The Board also finds that the appellant would be unjustly 
enriched at the expense of the government if a waiver of the 
remaining debt was granted and recovery of the remaining 
portion of the overpayment indebtedness would not create 
undue hardship.  The end result would not be unduly favorable 
or adverse to either the Government or the appellant.  The 
evidence in this case is not so evenly balanced that there is 
doubt as to any material issue. 38 U.S.C.A. § 5107(b).  




ORDER

Waiver of recovery of part of the appellant's overpayment 
indebtedness in the amount of $1,478.00, plus accrued 
interest, is granted.  

Waiver of recovery of the remainder of the appellant's 
overpayment indebtedness in the amount of $1,478.00, plus 
accrued interest is denied.  

 


		
      THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

